         Case 1:14-cv-10419-LTS Document 198 Filed 05/21/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                        )
SOFT-AID, INC.,                         )
                                        )
         Plaintiff / Counter-defendant, )
                                        )
v.                                      )         CIVIL ACTION NO.: 1:14-CV-10419-LTS
                                        )
SAM-ON-DEMAND, LLC and                  )
DAVID MANSFIELD,                        )
                                        )
        Defendants / Counterclaimants )
                                        )
                                        )

                                       STATUS REPORT

       In response to the Court’s January 23, 2019 Order (Doc. 197), Soft-Aid respectfully

reports that SAM-On-Demand’s (SOD’s) bankruptcy (Nebraska Bankruptcy Case No. 17-80268)

remains open. The Chapter 7 Trustee recently announced he will soon complete and file his final

report on SOD’s bankruptcy. Soft-Aid, Inc. is uncertain as to exactly when the Chapter 7

Trustee will complete and file his final report. Soft-Aid, Inc. respectfully suggests that it update

the Court with a further status report sometime after the Chapter 7 Trustee files his final report.

                                              Respectfully submitted,

                                              SOFT-AID, INC.,
                                              By and through its Attorneys,

                                              /s/ Gary Pelletier
                                              Gary G. Pelletier (#631732)
                                              PELLETIER, CLARKE & CALEY, LLC
                                              35 Touro St.
                                              Newport, RI 02840
                                              (401) 849-4400
                                              gpelletier@pcclaw.net
        Case 1:14-cv-10419-LTS Document 198 Filed 05/21/19 Page 2 of 2



                                          Scott E. Bain
                                          Admitted Pro hac vice
                                          BAIN LAW OFFICES
                                          1050 30th St. NW
                                          Washington, DC 20007
                                          scott@bainlawoffices.com
                                          (703) 967-9655


Dated: May 21, 2019



                              CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2019, I served a true and correct copy of the within
document upon Brian McKernan and James Tuxbury, Counsel for Defendant Sam On Demand,
LLC and David Mansfield, and all other registered parties via ECF.


                                                 /s/Gary G. Pelletier




                                             2
